Title: To George Washington from Major General William Heath, 31 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]July 31st 1779
        
        I was honored with yours of yesterday the last evening. shall implicitly obey the Injunctions The Board of General Officers being to Sit at my Quarters this Day to Compleat the arrangment of the Massachusetts line and to dine with me forbids me the honor of dining with your Excellency.
        I herewith Send the three wounded Dragoons taken by Capt. Hopkins, John Ambler was Born in England, Ezborn Wakeley was born in Stratford in Connecticut and Joyned The Enemy the last year, John Varnel was an Inhabitant of New Yorke and a Soldier in Colo. Van Cortlands Regt from which he deserted. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
          P.S. this moment Two German Hussars arrived at my Quarters from verplanks which I also Send on, They were taken at Benington and Sent to Boston from whence they went to Sea and were taken by the Enemy each of them brought off his Horse One of them appears to be a Capable fellow they posess a desire to go to Boston but by the way of Albany this I think looks rather Supisious this In[s]tant another Deserter Comes in.
        
      